oa a Re a er an a ery
Oomnw fm & ww BS =a

To RF
mom

BY
=

BS

pa

BO
1

ay

HO

ko
3
HA

Hé
H7
BS
Ho
PO
Bt

 

aowmon mmf DO BG a
t+ “ek oF st

RY
QoQ
+

BS
a
.

26*
R7*
o*
p2*
pa"
B4*
BS"

Be"

pa"

Bo*

Hi *

HS”

h2"

Serial: 098240-000154-8710436

Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 1 of 17

 

"AS IS" Residential Contract For Sale And Purchase BERKSHIRE | Florida Realty
THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR HATHAWAY

PARTIES: ANA CECILIA YATIV and NOAM MOSES YATIV ("Seller’),
and AVINATAN CHAIM SHOHAM and DEBBIE SHOHAM (Buyer"’,

 

agree that Seller shall sell and Buyer shall buy the following described Real Praperty and Personal Property
{collectively "Property") pursuant to the terms and conditions of this AS |S Residential Contract For Sale And Purchase
and any riders and addenda ("Contract"):
1. PROPERTY DESCRIPTION:

(a) Street address, city, zip: 21224 NE 19th Ct, Miami, FL 33179-1515

(b) Located in: _ Miami-Dade County, Florida. Property Tax ID #: 30-12-33-036-0270

(c) Real Property: The legal description is 2ND ADDN TO HIGHLAND GARDENS PB 96-20 LOT 17 BLK 6 LOT

SIZE 79.500 X 100 OR 21104-0541 03 2003 1 COC 25853-3790 08 2007 1

 

 

together with all existing improvements and fixtures, including built-in appliances, built-in furnishings and
attached wall-to-wall carpeting and flooring ("Real Property") unless specifically excluded in Paragraph 1(e) or
by other terms of this Contract.

(d) Personal Property: Unless excluded in Paragraph 1(e) or by other terms of this Contract, the following items
which are owned by Seller and existing on the Property as of the date of the initial offer are included in the
purchase: range(sVoven(s), refrigerator(s), dishwasher(s), disposal, ceiling fan(s), intercom, light fixture(s),
drapery rods and draperies, blinds, window treatments, smoke detector(s), garage door opener(s), security gate
and other access devices, and storm shutiers/panels ("Personal Property").

Other Personal Property items included in this purchase are: WASHER/DRYER; LIGHT FIXTURES; BUILT-

INS

Personal Property is included in the Purchase Price, has no contributory value, and shall be left for the Buyer.
fe} The following items are excluded from the purchase:

 

 

 

“ PURCHASE PRICE AND CLOSING
2. PURCHASE PRICE (U.S. CUrPenCy)....ecc cece ccsescssccescscesssscssseescacccessecsecseceacsscevsesatecststaasevavacsusases 597,000.00

(a) Initial deposit to be held in escrow in the amount of (checks subject to COLLECTION) ....... 10,000.00
The initial deposit made payable and delivered io "Escrow Agent” named pelow
(CHECK ONE): (i) [accompanies offér or (ii) [is to be made within {if left
blank, then 3) days after Effective Date. IF NEITHER BOX IS Sete THEN
OPTION (ii) SHALL BE DEEMED SELECTED,

 

 

 

 

 

Escrow Agent Information: Name: ELLEN ROSE, ESQ
Address: 901 PONCE DE LEON BLVB, CORAL GABLES, FL. 33134
Phone: 305-856-2444 E-mail: er@katzbarron.com Fax:
(b} Additional deposit to be delivered to Escrow Agent within 10 {if left blank, then 10)
days after Effective Date .ooccccecccecccccscsccsssesseesscscsessesesssssssacsessecsecscersececetsecaterteescautevataeeevavars $ 10,000.00
(Ail deposits paid or agreed to be paid, are collectively referred to as the "Deposit")
(c} Financing: Express as a dollar amount or percentage ("Loan Amount") see Paragraph 8 ......... 80%
(d) Other: cee B
(e) Balance to close (nat including Buyer's closing costs, prepaids and prorations) by w wire
transfer or other COLLECTED funds oo... ceecccececsessescscsesescsecscseneacreseavevacsnssvecevanseecevaracasees $ 99,400.00

NOTE: For the definition of "COLLECTION" or "COLLECTED" see STANDARD S.
3. TIME FOR ACCEPTANCE OF OFFER AND COUNTER-OFFERS; EFFECTIVE DATE:
{a} If not signed by Buyer and Seller, and an executed copy delivered to all parties on or before
January 29, 2019 _ this offer shall be deemed withdrawn and the Deposit, if any, shall be returned to
Buyer. Unless otherwise stated, time for acceptance of any counter-offers shall be within 2 days after the day
the counter-offer is delivered.
(b} The effective date of this Contract shall be the date when the last one of the Buyer and Seller has signed or
initialed and delivered this offer or final counter-offer ("Effective Date").
4, CLOSING DATE: Unless modified by other provisions of this Contract, the closing of this transaction shall accur
and the closing documents MONO to be furnished by each party pursuant to this Contract shall be delivered
("Closing") on _ April 1, 2019 (ON OR BEFORE) _ ("Closing Date"), at the time established by the Closing Agent.

DS —
Buyer's initiate AS Page 1 of 12 Seller's Initials |

FioridaRealtors/F loridaBar- ASIS-6 Res Rev. ait @ 2017 Florida Realtors® and The Florida Bar. All rights reserved,

 

 

form simplicity
me

Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 2 of 17

53 5. EXTENSION OF CLOSING DATE:

54 {a) If Paragraph 8(b) is checked and Closing funds from Buyer's lender(s) are not available on Closing Date due
55 to Consumer Financial Protection Bureau Closing Disclosure delivery requirements ("CFPB Requirements"),
56 then Closing Date shall be extended for such period necessary to satisfy CFPB Requirements, provided such
57 period shall not exceed 10 days.

58 (b) If an event constituting “Force Majeure" causes services essential for Closing to be unavailable, including the
59 unavailability of utilities or issuance of hazard, wind, flood ar homeowners' insurance, Closing Date shall be
80 extended as provided in STANDARD G.,

ai 6 OCCUPANCY AND POSSESSION:

62 (a) Unless the box in Paragraph 6(b) is checked, Seller shail, at Closing, deliver occupancy and possession of the
63 Property to Buyer free of tenants, occupants and future tenancies. Also, at Closing, Seller shall have removed
64 all personal items and trash from the Property and shall deliver all keys, garage door openers, access devices
&5 and codes, as applicable, to Buyer. {f occupancy is to be delivered before Closing, Buyer assumes all risks of
66 loss to the Property from date of occupancy, shall be responsible and liable for maintenance from that date,
a7 and shall be deemed to have accepted the Property in its existing candition as of time of taking occupancy.

6a (b} ] CHECK IF PROPERTY IS SUBJECT TO LEASE(S) OR OCCUPANCY AFTER CLOSING. If Property is
69 subject ta a lease(s) after Closing or is intended to be rented or occupied by third parties beyond Closing, the
70 facts and terms thereof shall be disclosed in writing by Seller to Buyer and copies of the written lease(s) shall
71 be delivered to Buyer, all within 5 days after Effective Date. If Buyer determines, in Buyer's sole discretion, that
72 the lease(s) or terms of occupancy are not acceptable to Buyer, Buyer may terminate this Contract by delivery
7a of written notice of such election to Seller within 5 days after receipt of the above items from Seller, and Buyer
74 shail be refunded the Deposit thereby releasing Buyer and Seller from all further obligations under this Contract.

Estoppel Letter(s) and Seller's affidavit shall be provided pursuant to STANDARD D. If Property is intended to

8 be occupied by Seller after Closing, see Rider U. POST-CLOSING OCCUPANCY BY SELLER.

76
77 7, ASSIGNABILITY: (CHECK ONE): Buyer [_]may assign and thereby be released from any further liability under
Fat this Contract; [_] may assign but not be released from liability under this Contract; or [x] may not assign this
79 Contract.

80 FINANCING

ai ©8. FINANCING:

ae _] (a) Buyer will pay cash for the purchase of the Property af Closing. There is no financing contingency to Buyer's
a3 obligation ta close, if Buyer obtains a loan for any part of the Purchase Price of the Property, Buyer acknowledges
a4 thai any terms and conditions imposed by Buyer's tender(s} or by CFPB Requirements shall not affect or extend
BS the Buyer's obligation to close or otherwise affect any terms or conditions of this Contract.

a6" (b) This Contract is contingent upon Buyer obtaining approval of a [x] conventional []FHA[_] VA or [other
87 (describe) loan within (if left blank, then 30) days after Effective Date (“Loan Approval
88° Period") for (CHECK ONE):{_|fixed,[_]adjustable,[]fixed or adjustable rate in the Loan Amount (See Paragraph
Bo" 2(c)}, at an initial interest rate not to exceed % (if left blank, then prevailing rate based upon Buyer's
a0* creditworthiness), and for a term of (if left blank, then 30) years ("Financing").

at {i) Buyer shall make mortgage loan application for the Financing within 5 (if jeft blank, then 5) days
92 after Effective Date and use good faith and diligent effort to obtain approval of a loan meeting the Financing terms
93 ("Loan Approval") and thereafter to close this Contract. Loan Approval which requires a condition related to the sale
a4 by Buyer of other property shall not be deemed Loan Approval for purposes of this subparagraph.

85 Buyer's failure to use diligent effort to obtain Loan Approval during the Loan Approval Period shall be considered a
g6 default under the terms of this Contract. For purposes of this provision, "diligent effort" includes, but is not limited
a7 to, timely furnishing all documents and information and paying of all fees and charges requested by Buyer's
a8 mortgage broker and lender in connection with Buyer's mortgage loan application.

lag (ii) Buyer shall keep Seller and Broker fully informed about the status of Buyer's mortgage loan application,
i) Loan Approval, and loan processing and authorizes Buyer's mortgage broker, lender, and Closing Agent to disclose
ot such status and progress, and release preliminary and finally executed closing disclosures and settlement
2 statements, to Seller and Broker.

log (iii) Upon Buyer obtaining Loan Approval, Buyer shall promptly deliver written notice of such approval to Seller.
4 (iv) If Buyer is unable to obtain Loan Approval after the exercise of diligent effort, then at any time prior to
bs expiration of the Loan Approval Period, Buyer may provide written notice to Seller stating that Buyer has been
ne unable to obtain Loan Approval and has elected to either:

07 (1} waive Loan Approval, in which event this Contract will continue as if Loan Approval had been obtained: or
ba D o terminate this Contract.

We A
puyerstntiare AS Page 2 of 12 Seller's initials kh

FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
Serial#: O98240.000154-8710436 = = —

farmasipeplicits

 
tog
id
lit
Hi2
13
h14

f16
17
18
19
120
p21
22
23*
24*

25

26
27
28
29
30
31°
32
33
34
135
436
137
438
739
440
444
442
443
44q*
445"
146
447
448
4a
450
451
452
453
154
455
456
457
458+
459
460
461
462"
463

 

9.

Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 3 of 17

(v) If Buyer fails to timely deliver either notice provided in Paragraph 8(b\iii) or (iv), abave, to Seller prior to
expiration of the Loan Approval Period, then Loan Approval shall be deemed waived, in which event this Contract
will continue as if Loan Approval had been obtained, provided however, Seller may elect to terminate this Contract
by delivering written notice to Buyer within 3 days after expiration of the Loan Approval Period.

(vi) If this Contract is timely terminated as provided by Paragraph &(b){iv)(2) or (v), above, and Buyer is not in
default under the terms of this Contract, Buyer shall be refunded the Deposit thereby releasing Buyer and Seller
from all further obligations under this Contract.

(vil) f Loan Approval has been obtained, or deemed to have been obtained, as provided above, and Buyer
fails ta clase this Contract, then the Deposit shall be paid to Seller unless failure to close is due to: (1) Seller's
default or inability to satisfy other contingencies of this Contract; (2) Property related conditions of the Loan Approval
have not been met (except when such conditions are waived by other provisions of this Contract}: or (3) appraisal
of the Property obtained by Buyer's lender is insufficient to meet terms of the Laan Approval, in which event(s) the
Buyer shall be refunded the Deposit, thereby releasing Buyer and Seller from all further obligations under this
Contract.

[ j(c) Assumption of existing mortgage (see rider for terms).
[_}(d) Purchase maney note and mortgage to Seller (see riders; addenda; or special clauses for terms).

CLOSING COSTS, FEES AND CHARGES

CLOSING COSTS; TITLE INSURANCE; SURVEY; HOME WARRANTY; SPECIAL ASSESSMENTS:
{a} COSTS TO BE PAID BY SELLER:

* Documentary stamp taxes and surtax on deed, if any * HOA/Condominium Association estoppel fees
* Owner's Policy and Charges (if Paragraph 9(c){i) is checked) + Recording and other fees needed to cure title
: Title search charges (if Paragraph 9{c)(iil} is checked) * Seller's attorneys' fees

* Municipal tien search (if Paragraph 9(c){i) or (ii} is checked) * Other:
If, prior to Closing, Seller is unable to meet the AS iS Maintenance Requirement as required by Paragraph 11
a sum equal to 125% of estimated costs to meet the AS IS Maintenance Requirement shall be escrowed at
Closing. If actual costs to meet the AS 1S Maintenance Requirement exceed escrowed amount, Seller shall pay
such actual costs. Any unused portion of escrowed amount(s) shall be returned to Seller.

(b) COSTS TO BE PAID BY BUYER:

 

+ Taxes and recording fees on notes and mortgages + Loan expenses

* Recording fees for deed and financing statements + Appraisal fees

* Owner's Policy and Charges (if Paragraph 9(c)(it) is checked) + Buyer's Inspections

* Survey (and elevation certification, if required) * Buyer's attorneys’ fees

* Lender's title policy and endorsements * All property related insurance

+ HOA/Condominium Association application/transfer fees + Owner's Policy Premium (if Paragraph
* Municipal lien search (if Paragraph 9(c){ii) is checked) 9 (c)Gii) is checked.)

* Other:

 

(c) TITLE EVIDENCE AND INSURANCE: Atleast 75 __ {if left blank, then 15, or if Paragraph &{a) is checked,
then 5) days prior to Closing Date ("Title Evidence Deadline"), a title insurance commitment issued by a Florida
licensed title insurer, with legible copies of instruments listed as exceptions attached thereto ("Title
Commitment") and, after Closing, an owner's policy of title insurance (see STANDARD A for terms) shail be
obtained and delivered to Buyer. If Seller has an owner's policy of title insurance covering the Real Property, a
copy shall be furnished to Buyer and Closing Agent within 5 days after Effective Date. The owner's title policy
premium, title search and clasing services (collectively, "Owner's Policy and Charges") shall be paid, as set
forth below. The title insurance premium charges for the owner's policy and any lender's policy will be calculated
and allocated in accordance with Florida law, but may be reported differently on certain federally mandated
closing disclosures and other closing documents. For purposes of this Contract "municipal lien search" means a
search of records necessary for the owner's policy of title insurance to be issued without exception for unrecorded
liens imposed pursuant to Chapters 159 or 170, F.S., in favor of any governmental body, authority or agency.
{CHECK ONE}:

_] (i) Sefler shall designate Closing Agent and pay for Owner's Policy and Charges, and Buyer shall pay the
premium for Buyer's lender's policy and charges for closing services related to the lender's policy,
endorsements and joan closing, which amounts shall be paid by Buyer to Closing Agent or such other
provider(s) as Buyer may select; or

LJ (ii) Buyer shall designate Closing Agent and pay for Owner's Policy and Charges and charges for closing
services related to Buyer's lender's policy, endorsements and loan closing; or

 

DS , if
Buyer's inne vW AS Page 3 of 12 Seller's Initials ti

FloridaRealtors/FloridaBar-ASIS-5  Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
Serlat#: 098240.000154.2710436 BO - “—

Lormsimiplicity
Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 4 of 17

Bat (ii) (MIAMI-DADE/BROWARD REGIONAL PROVISION): Seller shall furnish a copy of a prior owner's policy

of title insurance or other evidence of title and pay fees for: (A) a continuation or update of such title evidence,

which is acceptable to Buyer's title insurance underwriter for reissue of coverage; (B) tax search: and {C)

municipal lien search. Buyer shall obtain and pay for post-Closing continuation and premium for Buyer's owner

6a policy, and if applicable, Buyer's lender's policy. Seller shall not be obligated to pay more than $
(if left blank, then $200.00) for abstract continuation or title search ordered or performed by Closing Agent. fl,

(d) SURVEY: On or before Title Evidence Deadline, Buyer may, at Buyer's expense, have the Real Property 7 -/- —_
surveyed and certified by a registered Florida surveyor ("Survey"). If Seller has a survey covering the Real
Property, a copy snall be furnished to Buyer and Ciosing Agent within 5 days after Effective Date.

73" (e) HOME WARRANTY: At Closing, | Buyer (] Seller IXIN/A shall pay for a home warranty plan issued by

at a cast not to exceed $ . Ahome
warranty plan provides for repair or replacement of many of a home's mechanical systems and major built-in
appliances in the event of breakdown due to normal wear and tear during the agreement's warranty period.

(f) SPECIAL ASSESSMENTS: At Closing, Seller shall pay: (i) the full amount of liens imposed by a public body
(“public body" does not include a Condominium or Homeowner's Association) that are certified, confirmed and
ratified before Closing; and (ii) the amount of the public body's most recent estimate or assessment for an
improvement which is substantially complete as of Effective Date, but that has not resulted in a lien being
imposed on the Property before Closing. Buyer shall pay all other assessments. If special assessments may
be paid in installments (CHECK ONE):

 
 

 

B3* _] (a) Seller shall pay installments due prior to Closing and Buyer shall pay installments due after Closing.
Installments prepaid or due for the year of Closing shall be prorated.
B5* [x]{b) Seller shall pay the assessment(s) in full prior to or at the time of Closing.

IF NEITHER BOX IS CHECKED, THEN OPTION (a) SHALL BE DEEMED SELECTED.
This Paragraph 9(f) shall not apply to a special benefit tax lien imposed by a cammunity development district
(CDD) pursuant to Chapter 190, F.S., which lien shall be prorated pursuant to STANDARD K,

DISCLOSURES

10, DISCLOSURES:

{a} RADON GAS: Radon is a naturally occurring radioactive gas that, when it is accumulated in a building in
sufficient quantities, may present health risks to persons who are exposed to it over time. Levels of radon that fi
exceed federal and state guidelines have been found in buildings in Florida. Additional information regarding
radon and radon testing may be obtained from your county health department.

(b) PERMITS DISCLOSURE: Except as may have been disclosed by Seller to Buyer in a written disclosure, Seller
does not know of any improvements made to the Property whichiyweRRnade without required permits or mal
pursuant to permits which have not been properly closed. If Seles identifies permits which have not be
properly closed or improvements which were not permitted, then Seller shall pramptly deliver to Buyer ail plant S
written documentation or other information in Seller's possession, knowledge, or control relating to
improvements to the Property which are the subject of such open permits or unpermitted improvements.

(c) MOLD: Mold is naturally occurring and may cause health risks or damage to property. If Buyer is concerned or
desires additional information regarding mold, Buyer should contact an appropriate professional.

(d) FLOOD ZONE; ELEVATION CERTIFICATION: Buyer is advised to verify by elevation certificate which flood
zone the Property Is in, whether flood insurance is required by Buyer's lender, and what restrictions apply to
improving the Property and rebuilding in the event of casualty. If Property is in a “Special Flood Hazard Area"
or "Coastal Barrier Resources Aci" designated area or otherwise protected area identified by the U.S. Fish and
Wildlife Service under the Coastal Barrier Resources Act and the lowest floor elevation for the building(s) and/or
flood insurance rating purposes is below minimum flood elevation or is ineligible for flood insurance coverage

2 through the National Flood Insurance Program or private flood insurance as defined in 42 U.S.C. §4012a, Buyer
a0 may terminate this Contract by delivering written notice to Seller within (if left blank, then 20) days after

Effective Date, and Buyer shall be refunded the Deposit thereby releasing Buyer and Seller from all further

obligations under this Contract, failing which Buyer accepts existing elevation of buildings and flood zone

designation of Property. The National Flood Insurance Program may assess additional fees or adjust premiums
for pre-Flood Insurance Rate Map (pre-FIRM) non-primary structures (residential structures in which the insured
or spouse does not reside for at least 50% of the year) and an elevation certificate may be required for actuarial
rating.

(e) ENERGY BROCHURE: Buyer acknowledges receipt of Florida Energy-Efficiency Rating Information Brochure

required by Section 553.996, F.S.

DS.

Buyer's initia M AS Page 4 of 12 Seller's Initials f: Ue ]
FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.

Serial: 098240-000154-8710436 wt ae
“ns rormisimplicity

 
Pid
P20
P21
p22
p23
B24
B25
p26
p27
p28
p29
P30
B31
P32
p33
pad
P35
P36
PI?
B38
B39
B40
B44
B42
p43

bd

p45
PAG
paz

R48

#50
B54
B52
53
#54
255
456
457
#58

260
£61
#62
464
465
466

468
#69

471

473

 

24g"

Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 5 of 17

(f) LEAD-BASED PAINT: If Property includes pre-1978 residential housing, a lead-based paint disclosure is
mandatary.

(g} HOMEOWNERS’ ASSOCIATION/COMMUNITY DISCLOSURE: BUYER SHOULD NOT EXECUTE THIS
CONTRACT UNTIL BUYER HAS RECEIVED AND READ THE HOMEOWNERS’
ASSOCIATION/COMMUNITY DISCLOSURE, IF APPLICABLE.

(h) PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER'S CURRENT
PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO
PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY
IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT IN HIGHER
PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION, CONTACT THE
COUNTY PROPERTY APPRAISER'S OFFICE FOR INFORMATION.

(i) FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT ("FIRPTA"): Seller shall inform Buyer in writing if
Seller is a “foreign person" as defined by the Foreign Investment in Real Property Tax Act ("FIRPTA"). Buyer
and Seller shall comply with FIRPTA, which may require Seller to provide additional cash at Closing. If Seller
is not a “foreign person", Seller can provide Buyer, at or prior to Closing, a certification of non-foreign status,
under penalties of perjury, to inform Buyer and Closing Agent that no withholding is required. See STANDARD
V for further information pertaining to FIRPTA. Buyer and Seller are advised to seek legal counsel and tax
advice regarding their respective rights, obligations, reporting and withholding requirements pursuant to
FIRPTA.

(j) SELLER DISCLOSURE: Seller knows of no facts materially affecting the value of the Real Property which are
not readily observable and which have not been disclosed to Buyer. Except as provided for in the preceding
sentence, Seller extends and intends no warranty and makes no representation of any type, either express or
implied, as to the physical condition or history of the Praperty. Except as otherwise disclosed in writing Seller
has received no written or verbal notice fram any governmental entity or agency as to a currently uncorrected
building, environmental or safety code violation.

PROPERTY MAINTENANCE, CONDITION, INSPECTIONS AND EXAMINATIONS

11. PROPERTY MAINTENANCE: Except for ordinary wear and tear and Casualty Loss, Seller shall maintain the
Property, including, but not limited to, lawn, shrubbery, and pool, in the condition existing as of Effective Date ("AS
IS Maintenance Requirement").

12. PROPERTY INSPECTION; RIGHT TO CANCEL:

{a} PROPERTY INSPECTIONS AND RIGHT TO CANCEL: Buyer shall have __1° __ (if left blank, then 15)
days after Effective Date ("Inspection Period") within which to have such inspections of the Property
performed as Buyer shail desire during the Inspection Period, if Buyer determines, in Buyer's sole
discretion, that the Property is not acceptable to Buyer, Buyer may terminate this Contract by delivering
written notice of such election fo Seller prior to expiration of Inspection Period. if Buyer timely
terminates this Contract, the Deposit paid shall be returned to Buyer, thereupon, Buyer and Seller shall
be released of all further obligations under this Contract; however, Buyer shail be responsible for
prompt payment for such inspections, for repair of damage to, and restoration of, the Property resulting
from such inspections, and shall provide Seller with paid receipts for alf work done on the Property (the
preceding provision shall survive termination of this Contract). Unless Buyer exercises the right to
terminate granted herein, Buyer accepts the physical condition of the Property and any violation of
governmental, building, environmental, and safety codes, restrictions, or requirements, but subject to
Seller's continuing AS IS Maintenance Requirement, and Buyer shail be responsible for any and all
repairs and improvements required by Buyer's lender.

(bp) WALK-THROUGH INSPECTION/RE-INSPECTION: On the day prior to Closing Date, or on Closing Date prior
to time of Closing, as specified by Buyer, Buyer or Buyer's representative may perform a walk-through (and
follow-up walk-through, if necessary) inspection of the Property solely to confirm that all items of Personal
Property are on the Property and to verify that Seller has maintained the Property as required by the AS IS
Maintenance Requirement and has met all other contractual obligations.

(c) SELLER ASSISTANCE AND COOPERATION IN CLOSE-OUT OF BUILDING PERMITS: If Buyer's inspection
of the Property identifies open or needed building permits, then Seller shall promptly deliver to Buyer all plans,
written documentation or other information in Seller's possession, knowledge, or control relating ta
improvements to the Property which are the subject of such open or needed Permits, and shall promptly
cooperate in goad faith with Buyer's efforts to obtain estimates of repairs ar other work necessary to resolve
such Permit issues. Seller's obligation to cooperate shall include Seller's execution of necessary authorizations,

Buyer's Initials Dw AS Page 5 of 12 Seller's initials b ' 44
FloridaRealtors/FioridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.

Seriat#l: 098240-000154-8710436

form simplicity
Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 6 of 17

rd consents, or other documents necessary for Buyer to conduct inspections and have estimates of such repairs
B75 or work prepared, but in fulfilling such obligation, Seller shall not be required to expend, or become obligated to
B76 expend, any money.
b77 (4) ASSIGNMENT OF REPAIR AND TREATMENT CONTRACTS AND WARRANTIES: At Buyer's option and
B78 cost, Seller will, at Closing, assign all assignable repair, treatment and maintenance contracts and warranties
R79 to Buyer.
p80 ESCROW AGENT AND BROKER
psi 13. ESCROW AGENT: Any Closing Agent or Escrow Agent (collectively "Agent") receiving the Deposit, other funds
p82 and other items is authorized, and agrees by acceptance of them, to deposit them promptly, hold same in escrow
pa3 within the State of Florida and, subject ta COLLECTION, disburse them in accordance with terms and conditions
pad of this Contract. Failure of funds to become COLLECTED shalt not excuse Buyer's performance. When conflicting
Bas demands tor the Deposit are received, or Agent has a good faith doubt as to entitlement to the Deposit, Agent may
bas take such actions permitted by this Paragraph 13, as Agent deems advisable. If in doubt as to Ageni’s duties or
DBT liabilities under this Contract, Agent may, at Agent's option, continue to hold the subject matter of the escrow until
P8a the parties agree to its disbursement or until a final judgment of a court of competent jurisdiction shall determine
bag the rights of the parties, or Agent may deposit same with the clerk of the circuit court having jurisdiction of the
PaO dispute. An attorney who represents a party and also acts as Agent may represent such party in such action. Upon
Pot notifying all parties concerned of such action, ail liability on the part of Agent shall fully terminate, except to the
po? extent of accounting for any items previously delivered out of escrow. If a licensed real estate broker, Agent will
pa3 comply with provisions of Chapter 475, F.S., as amended and FREC rules to timely resolve escrow disputes through
pod mediation, arbitration, interpleader or an escrow disbursement order.
Bos In any proceeding between Buyer and Seller wherein Agent is made a party because of acting as Agent hereunder,
POG or in any proceeding where Agent interpleads the subject matter of the escrow, Agent shall recover reasonable
po7 attorney's fees and costs incurred, to be paid pursuant to court order out of the escrowed funds or equivalent. Agent
Boa shall not be liable ta any party or person for mis-delivery of any escrowed items, unless such mis-delivery is due to
Hog Agent's willful breach of this Contract or Agent's gross negligence. This Paragraph 13 shall survive Closing or
ROO termination of this Contract.
BO 14, PROFESSIONAL ADVICE; BROKER LIABILITY: Broker advises Buyer and Seller to verify Property condition,
BO2 square footage, and all other facts and representations made pursuant to this Contract and to consult appropriate
hO3 professionals for legal, tax, environmental, and other specialized advice concerning matters affecting the Property
BO4 and the transaction contemplated by this Contract. Broker represents to Buyer that Broker does not reside on the
BOS Property and that all representations (oral, written or otherwise) by Broker are based on Seller representations or
BOG public records. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL INSPECTORS AND
07 GOVERNMENTAL AGENCIES FOR VERIFICATION OF PROPERTY CONDITION, SQUARE FOOTAGE AND
kos FACTS THAT MATERIALLY AFFECT PROPERTY VALUE AND NOT ON THE REPRESENTATIONS (ORAL,
bog WRITTEN OR OTHERWISE) OF BROKER. Buyer and Seller (individually, the "Indemnifying Party") each
HO individually indemnifies, holds harmless, and releases Broker and Broker's officers, directors, agents and
11 emplayees from all liability for loss or damage, including all costs and expenses, and reasonable attorney's fees at
bi? all levels, suffered or incurred by Broker and Broker's officers, directors, agents and employees in connection with
113 or arising fram claims, demands or causes of action instituted by Buyer or Seller based on: (i) inaccuracy of
14 information provided by the Indemnifying Party or from public records; (ii) Indemnifying Party's misstatement(s) or
15 failure to perform contractual obligations; (iil) Broker's performance, at Indemnifying Party's request, of any task
HHé beyond the scope of services regulated by Chapter 475, F.S., as amended, including Broker's referral
H7 recommendation or retention of any vendor for, or on behalf of, Indemnifying Party; (iv) prothrcts-or-servicess——
dia provided by any such vendor for, or on behalf of, Indemnifying Party; and (v) expenses incurred by any such vendor.
19 Buyer and Seller each assumes full responsibility for selecting and compensating their respective vendors and
$20 paying their other costs under this Contract whether or not this transaction closes. This Paragraph 14 will not relieve
$21 Broker of statutory obligations under Chapter 475, F.S., as amended. For purposes of this Paragraph 14, Broker
422 will be treated as a party to this Contract. This Paragraph 14 shall survive Closing or termination of this Contract.
23 DEFAULT AND DISPUTE RESOLUTION
gaa 45, DEFAULT:
425 (a} BUYER DEFAULT: If Buyer fails, neglects or refuses to perform Buyer’s obligations under this Contract,
326 including payment of the Deposit, within the time(s) specified, Seller may elect to recover and retain the Deposit
427 for the account of Seller as agreed upon liquidated damages, consideration for execution of this Contract, and
428 in full settlement of any claims, whereupon Buyer and Seller shall be relieved from all further obligations under

DS

Buyerrinitintdl AS Page 6 of 12 Seller's Initials aa YN

FloridaRealtors/FioridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. Ali rights reserved.
Serial: 098240-G00154-8740436 . oe , ,

farmistmplicity

 
B33
Bd
B35
B36
Ra?
B38
B39
R40
R47
42
p43
B44
p45
46
b47
b48
$49
30
$57
$52
453
od
$55

$56

[a a os ee a ee oe 2? a oo ze a eo 2 2 OS ee a 28
md
a

 

WILL THEN SPLIT THEIR PORTION 50/50.

B29 AS f

16.

17.

18.

   
    

UPON BUYERS DEFARLTS DEPOSIT Sitttd il calaaiiaaen | ars BROKER

 

this Contract, or Setter-atSetters Optierr, Tay sUrscarie ty Paraqrapit Peesrenseech ity Scent terest force Setters

-ights .underthis Canisact. The portion of the Depasit, if any, paid to Listing Broker upon default by Buyer, shall

be split equally between Listing Broker and Cooperating Broker; provided however, Cooperating Broker's share

hall not be greater than the commission amount Listing Broker had agreed to pay to Cooperating Broker.

) SELLER DEFAULT: If for any reason other than failure of Seller to make Seller's title marketable after
reasonable diligent effort, Seller fails, neglects or refuses to perform Seller's obligations under this Contract,
Buyer may elect to receive return of Buyer's Deposit without thereby waiving any action for damages resulting
from Seller's breach, and, pursuant to Paragraph 16, may seek to recover such damages or seek specific
performance.

This Paragraph 15 shall survive Closing or termination of this Contract.

DISPUTE RESOLUTION: Unresolved controversies, claims and other matters in question between Buyer and

Seller arising out of, or relating to, this Contract or its breach, enforcement or interpretation ("Dispute") will be settled

as follows:

(a) Buyer and Seller will have 10 days after the date conflicting demands for the Deposit are made to attempt to
resolve such Dispute, failing which, Buyer and Seller shall submit such Dispute to mediation under Paragraph
16(b}.

(b) Buyer and Seller shall attempt to settle Disputes in an amicable manner through mediation pursuant to Florida
Rules for Certified and Court-Appointed Mediators and Chapter 44, F.S., as amended (the "Mediation Rules").
The mediator must be certified or must have experience in the real estate industry. injunctive relief may be
sought without first complying with this Paragraph 16(b). Disputes not settled pursuant to this Paragraph 16
may be resolved by instituting action in the appropriate court having jurisdiction of the matter. This Paragraph
16 shall survive Closing or termination of this Contract.

ATTORNEY'S FEES; COSTS: The parties will split equally any mediation fee incurred in any mediation permitted

by this Contract, and each party will pay their own costs, expenses and fees, including attorney's fees, incurred in

conducting the mediation. !n any litigation permitted by this Contract, the prevailing party shall be entitled to recover
from the non-prevailing party costs and fees, including reasonable attorney's fees, incurred in conducting the
litigation. This Paragraph 17 shall survive Closing or termination of this Contract.

STANDARDS FOR REAL ESTATE TRANSACTIONS (“STANDARDS"}

STANDARDS:

A. TITLE:

() TITLE EVIDENCE; RESTRICTIONS; EASEMENTS; LIMITATIONS: Within the time period provided in
Paragraph 9({c), the Title Commitment, with legible copies of instruments listed as exceptions attached thereto, shall
be issued and delivered to Buyer. The Title Commitment shail set forth those matters to be discharged by Seller at
or before Closing and shall provide that, upon recording of the deed to Buyer, an owner's policy of title insurance
in the amount of the Purchase Price, shall be issued fo Buyer insuring Buyer's marketable title to the Real Property,
subject only to the following matters: (a) comprehensive land use plans, zoning, and other land use restrictions,
prohibitions and requirements imposed by governmental authority; (b) restrictions and matters appearing on the
Plat or otherwise common to the subdivision; (c) outstanding oil, gas and mineral rights of record without right of
entry; (d) unplatted public utility easements of record (located contiguous to real property lines and not more than
10 feet in width as to rear or front lines and 7 1/2 feet in width as to side lines); (e) taxes for year of Closing and
subsequent years; and (f) assumed mortgages and purchase money mortgages, if any (if additional items, attach
addendum), provided, that, none prevent use of Property for RESIDENTIAL PURPOSES. if there exists at Closing
any violation of items identified in (b) — (f) above, then the same shail be deemed a title defect. Marketable title shall
be determined according to applicable Title Standards adopted by authority of The Florida Bar and in accordance
with law,

(ii) TITLE EXAMINATION: Buyer shall have 5 days after receipt of Title Commitment to examine it and notify Seller
in writing specifying defect(s), if any, that render title unmarketable. if Seller provides Title Commitment and it is
delivered to Buyer less than 5 days prior to Closing Date, Buyer may extend Closing for up to 5 days after date of
receipt to examine same in accordance with this STANDARD A. Seller shall have 30 days ("Cure Period") after
receipt of Buyer's notice to take reasonable diligent efforts to remove defects. If Buyer fails to so notify Seller, Buyer
shall be deemed to have accepted title as if then is. If Seller cures defects within Cure Period, Seller will deliver
written notice to Buyer (with proof of cure acceptable to Buyer and Buyer's aiforney} and the parties will close this
Contract on Clasing Date (or if Closing Date nas passed, within 10 days after Buyer's receipt of Seller's notice). If
Seller is unable to cure defects within Cure Period, then Buyer may, within 5 days after expiration of Cure Period,

DS

Buyer's Initials d ve AS Page 7 of 12 Selfer's Initials ty UN

FloridaRealtors/FloridaBar-ASIS-5 Reav.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved,
Serial#: 098240-000154-8740436 | Ce ree ga nen - - wot bew sn nna

POTD is @npleaty
Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 8 of 17
STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

B&3 deliver written notice to Seller: (a) extending Cure Period for a specified period not to exceed 120 days within which
Bad Seller shall continue to use reasonable diligent effort to remove or cure the defects ("Extended Cure Period"); or
B85 (b) electing to accept title with existing defects and close this Contract on Closing Date (or if Closing Date has
Bad passed, within the earlier of 10 days after end of Extended Cure Period or Buyer's receipt of Seller's notice), or (c)
BB7 electing to terminate this Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller from all

 

further obligations under this Contract. If after reasonable diligent effort, Seller is unable to timely cure defects, and
Buyer does not waive the defects, this Contract shalt terminate, and Buyer shall receive a refund of the Deposit,
thereby releasing Buyer and Seller from all further obligations under this Contract.

B. SURVEY: If Survey discloses encroachments on the Reat Property or that improvements located thereon
encroach on setback lines, easements, or lands of others, or violate any restrictions, covenants, or applicable
governmental regulations described in STANDARD A (i)(a), (b) or (d) above, Buyer shall deliver written notice of
such matters, together with a copy of Survey, to Seller within 5 days after Buyer's receipt of Survey, but no later
than Closing. If Buyer timely delivers such notice and Survey to Seller, such matters identified in the notice and
Survey shali constitute a title defect, subject to cure obligations of STANDARD A above. If Seller has delivered a
prior survey, Seller shall, at Buyer's request, execute an affidavit of "no change" to the Real Property since the
preparation of such prior survey, to the extent the affirmations therein are true and correct.

C. INGRESS AND EGRESS: Seller represents that there is ingress and egress to the Real Property and title to
the Real Property is insurable in accordance with STANDARD A without exception for lack of legal right of access.
D. LEASE INFORMATION: Seller shall, at least 10 days prior to Closing, furnish to Buyer estoppel letters from
tenant(soccupant(s) specifying nature and duration of occupancy, rental rates, advanced rent and security
deposits paid by tenant(s) or occupant(s)("Estoppel Letter(s)"}. If Seller is unable to abtain such Estoppel Letter(s)
the same information shall be furnished by Seller to Buyer within that time period in the form of a Seller's affidavit
and Buyer may thereafter contact tenant(s) or occupant(s) to confirm such information. If Estoppel Letter(s) or
Seller's affidavit, if any, differ materially from Seller's representations and lease(s) provided pursuant to Paragraph
6, or if tenant(s)/occupant(s) fail or refuse to confirm Seller's affidavit, Buyer may deliver written notice to Seller
within 5 days after receipt of such information, but no later than 5 days prior to Closing Date, terminating this
Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller from all further obligations under
this Contract. Seller shall, at Closing, deliver and assign all leases to Buyer who shail assume Seller's obligations
thereunder.

E. LIENS: Seller shall furnish to Buyer at Closing an affidavit attesting (i) to the absence of any financing
statement, claims of len or potential lienors known to Seller and (ii) that there have been no improvements or
repairs to the Real Property for 90 days immediately preceding Closing Date. If the Real Property has been
improved or repaired within that time, Seller shall deliver releases or waivers of construction liens executed by all
general contractors, subcontractors, suppliers and materialmen in addition to Seller's lien affidavit setting forth
names of all such general contractors, subcontractors, suppliers and materialmen, further affirming that all charges
for improvements or repairs which could serve as a basis for a construction lien or a claim for damages have been
paid or will be paid at Closing.

F. TIME: Calendar days shall be used in computing time periods. Time is of the essence in this Contract. Other
than time for acceptance and Effective Date as set forth in Paragraph 3, any time periods provided for or dates
specified in this Contract, whether preprinted, handwritten, typewritten or inserted herein, which shall end or occur
on a Saturday, Sunday, or a national legal holiday (see 5 U.S.C. 6103) shall extend to 5:00 p.m. (where the Property
is located) of the next business day.

G. FORCE MAJEURE: Buyer or Seller shall not be required to perform any obligation under this Contract or be
liable to each other for damages so long as performance or non-performance of the obligation, or the availability of
services, insurance or required approvals essential to Closing, is disrupted, delayed, caused or prevented by Force
Majeure. "Farce Majeure" means: hurricanes, floods, extreme weather, earthquakes, fire, or other acts of God,
unusual transportation delays, or wars, insurrections, or acts of terrorism, which, by exercise of reasonable diligent
effort, the non-performing party is unable in whole or in part to prevent or overcome. All time periods, including
Closing Date, will be extended a reasonable time up to 7 days after the Force Majeure no longer prevents
performance under this Contract, provided, however, if such Force Majeure continues to prevent performance under
this Contract more than 30 days beyond Closing Date, then either party may terminate this Contract by delivering
written notice to the other and the Deposit shall be refunded te Buyer, thereby reteasing Buyer and Seller from all
further obligations under this Contract.

H. CONVEYANCE: Seller shall convey marketable title to the Real Property by statutory warranty, trustee's,
personal representative's, or guardian's deed, as appropriate to the status of Seller, subject only to matters
described in STANDARD A and those accepted by Buyer. Personal Property shall, at request of Buyer, be

Se AS iff
Buyer's Initials Page 8 of 12 Seller's [nitials f
|

    
  

tt

ormisiniph

 

FloridaRealtors/FloridaBar-ASiS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
Serial#: 098240.000154¢-8710436 oe a , : oe
Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 9 of 17
STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

H39 transferred by absolute bill of sale with warranty of title, subject only to such matters as may be provided for in this
HAQ Contract.

R44 Il. CLOSING LOCATION; DOCUMENTS; AND PROCEDURE:

Ha (i) LOCATION: Closing will be conducted by the attorney or other closing agent ("Closing Agent") designated by
143 the party paying for the owner's policy of title insurance and will take place in the county where the Real Property
Had is located at the office of the Closing Agent, or at such other lacation agreed to by the patties. if there is no title
HAS insurance, Selter will designate Closing Agent. Closing may be conducted by mail, overnight courier, or electronic
146 means.

Ha? (ii) CLOSING DOCUMENTS: Seller shall at or prior to Closing, execute and deliver, as applicable, deed, bill of
H48 sale, certificate(s) of title or other documents necessary to transfer title to the Property, construction lien affidavit(s),
#49 owner's possession and no lien affidavit(s), and assignment(s) of leases. Seller shall provide Buyer with paid
n50 receipts for all work done on the Property pursuant to this Contract. Buyer shall furnish and pay for, as applicable,
the survey, flood elevation certification, and documents required by Buyer's lender.

£52 (ii) FinCEN GTO NOTICE. If Closing Agent is required to comply with the U.S. Treasury Department's
53 Financial Crimes Enforcement Network ("FinCEN") Geographic Targeting Orders (“GTOs"), then Buyer
$54 shall provide Closing Agent with the information related to Buyer and the transaction contemplated by this
#55 Contract that is required to complete IRS Form 8300, and Buyer consents to Closing Agent's collection and
155 report of said information to IRS.

157 (iv) PROCEDURE: The deed shall be recorded upon COLLECTION of all closing funds. If the Title Commitment

provides insurance against adverse matters pursuant to Section 627.7841, F.S., as amended, the escrow closing
procedure required by STANDARD J shall be waived, and Closing Agent shall, subject to COLLECTION of all
closing funds, disburse at Closing the brokerage fees to Broker and the net sale proceeds to Seller.

J. ESCROW CLOSING PROCEDURE: ff Title Commitment issued pursuant to Paragraph 9(c) does not provide
for insurance against adverse matters as permitted under Section 627.7841, F.S., as amended, the following
escrow and closing procedures shall apply: (1) all Closing proceeds shall be held in escrow by the Closing Agent
for a period of not more than 10 days after Closing; (2) if Seller's title is rendered unmarketable, through no fault of
Buyer, Buyer shall, within the 10 day period, notify Seller in writing of the defect and Seller shall have 30 days from
date of receipt of such notification to cure the defect; (3) if Seller fails to timely cure the defect, the Deposit and all
Closing funds paid by Buyer shall, within 5 days after written demand by Buyer, be refunded to Buyer and,
simultaneously with such repayment, Buyer shall return the Personal Property, vacate the Real Property and re-
convey the Property to Seller by special warranty deed and bill of sale; and (4) if Buyer fails to make timely demand
for refund of the Deposit, Buyer shall take title as is, waiving all rights against Seller as to any intervening defect
except as may be available to Buyer by virtue of warranties contained in the deed or bill of sale.

K. PRORATIONS; CREDITS: The following recurring ites will be made current (if applicable) and prorated as of
the day prior to Closing Date, or date of occupancy if occupancy occurs before Closing Date: real estate taxes
{including special benefit tax assessments imposed by a CDD), interest, bonds, association fees, insurance, rents
and other expenses of Property. Buyer shall have option of taking over existing policies of insurance, if assumable,
in which event premiums shall be prorated. Cash at Closing shail be increased or decreased as may be required
by prorations to be made through day prior to Closing. Advance rent and security deposits, if any, will be credited
to Buyer. Escrow deposits held by Seller's mortgagee will be paid to Seller. Taxes shall be prorated based on
current year's tax. If Closing occurs on a date when current year's millage is not fixed but current year's assessment
is available, taxes will be prorated based upon such assessment and prior year's millage. If current year's
assessment is not available, then taxes will.be prorated on prior year's tax. If there are completed improvements
on the Real Property by January fst of year of Closing, which improvements were not in existence on January 15
of prior year, then taxes shall be prorated based upon prior year's millage and at an equitable assessment to be
agreed upon between the parties, failing which, request shall be made to the County Property Appraiser for an
informal assessment taking into account available exemptions. In all cases, due allowance shall be made for the
maximum allowable discounts and applicable homestead and other exemptions. A tax proration based on an
estimate shall, at either party's request, be readjusted upon receipt of current year's tax bill. This STANDARD K
shall survive Clasing.

L. ACCESS TO PROPERTY TO CONDUCT APPRAISALS, INSPECTIONS, AND WALK-THROUGH: Seller
shall, upon reasonable notice, provide utilities service and access to Property for appraisals and inspections,
including a walk-through (or follow-up walk-through if necessary) prior to Closing.

M. RISK OF LOSS: ff, after Effective Date, but before Closing, Property is damaged by fire or other casualty
("Casualty Loss") and cost of restoration (which shall include cost of pruning or removing damaged trees) does not
exceed 1.5% of Purchase Price, cost of restoration shail be an obligation of Seller and Closing shall proceed
pursuant to terms of this Contract. if restoration is not completed as of Closing, a sum equal to 125% of estimated

Buyer's tritnter NL AS Page 9 of 12 Seller's Initials NG f

FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar, Ail rights reserved.
Serial: 098240-0001548710436 = = oe meas : vee

      
6
oF
98
99
00
07
pO2
$03

$06

THA
WwW
aw

ft ee ee ee eh ee ee
fe
aw

Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 10 of 17
STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

cost to complete restoration (not to exceed 1.5% of Purchase Price} will be escrowed at Closing. If actual cost of
restoration exceeds escrowed amount, Seller shall pay such actual costs (but, not in excess of 1.5% of Purchase
Price). Any unused portion of escrowed amount shall be returned to Seller. If cost of restoration exceeds 1.5% of
Purchase Price, Buyer shall elect io either take Property “as is" together with the 1.5%, or receive a refund of the
Deposit thereby releasing Buyer and Seller from all further obligations under this Contract. Seller's sole obligation
with respect to tree damage by casualty or other natural occurrence shall be cost of pruning or removal.

N. 1031 EXCHANGE: If either Seller or Buyer wish to enter into a like-kind exchange (either simultaneously with
Closing or deferred) under Section 1031 of the Internal Revenue Cade ("Exchange"), the other party shail cooperate
in all reasonable respects to effectuate the Exchange, including execution of documents; provided, however,
cooperating party shall incur no liability or expense related to the Exchange, and Closing shall not be contingent
upon, nor extended or delayed by, such Exchange.

0. CONTRACT NOT RECORDABLE; PERSONS BOUND; NOTICE; DELIVERY; COPIES: CONTRACT
EXECUTION: Neither this Contract nor any notice of it shall be recorded in any public records. This Contract shall
be binding on, and inure to the benefit of, the parties and their respective heirs or successors in interest. Whenever
the context permits, singular shall include plural and one gender shall include all. Notice and delivery given by or to
the attorney or broker (including such broker's real estate licensee) representing any party shall be as effective as
if given by or to that party. All notices must be in writing and may be made by mail, personal delivery or electronic
{including "pdf") media. A facsimile or electronic (including "pdf") copy of this Contract and any signatures hereon
shail be considered for all purposes as an original. This Contract may be executed by use of electronic signatures,
as determined by Florida's Electronic Signature Act and other applicable laws.

P. INTEGRATION; MODIFICATION: This Contract contains the full and complete understanding and agreement
of Buyer and Seller with respect to the transaction contemplated by this Contract and no prior agreements or
representations shall be binding upon Buyer or Seller unless included in this Contract. No modification to or change
in this Contract shall be valid or binding upon Buyer or Seller unless in writing and executed by the parties intended
to be bound by it.

Q. WAIVER: Failure of Buyer or Seller to insist on compliance with, or strict performance of, any provision of this
Contract, or to take advantage of any right under this Contract, shall not constitute a waiver of other provisions or
rights.

R. RIDERS; ADDENDA; TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Riders, addenda, and typewritten
or handwritten provisions shall control all printed provisians of this Contract in conflict with therm.

S. COLLECTION or COLLECTED: "COLLECTION" or "COLLECTED" means any checks tendered or
received, including Deposits, have become actually and finally collected and deposited in the account of
Escrow Agent or Closing Agent. Closing and disbursement of funds and delivery of closing documents
may be delayed by Closing Agent until such amounts have been COLLECTED in Closing Agent's accounts.
T. RESERVED.

U. APPLICABLE LAW AND VENUE: This Contract shall be construed in accordance with the laws of the State
of Florida and venue for resolution of all disputes, whether by mediation, arbitration or litigation, shall fie in the
county where the Real Property Is located.

V. FIRPTA TAX WITHHOLDING: If a seller of U.S. real property is a “foreign person" as defined by FIRPTA,
Section 1445 of the Internal Revenue Code ("Code") requires the buyer of the reat property to withhold up to 15%
of the amount realized by the seller on the transfer and remit the withheld amount to the Internal Revenue Service
(IRS) unless an exempticn to the required withholding applies or the seller has obtained a Withholding Certificate
from the IRS authorizing a reduced amount of withholding.

(i) No withholding is required under Section 1445 of the Code if the Seller is not a "foreign person". Seller can
provide proof of non-foreign status to Buyer by delivery of written certification signed under penalties of perjury,
stating that Seller is not a foreign person and containing Seller's name, U.S. taxpayer identification number and
home address (or office address, in the case of an entity), as provided for in 26 CFR 1.1445-2(b). Otherwise, Buyer
shali withhald the applicable percentage of the amount realized by Seller on the transfer and timely remit said funds
to the IRS.

(ti) If Seller is a foreign person and has received a Withholding Certificate from the IRS which provides for reduced
or eliminated withhoiding in this transaction and provides same to Buyer by Closing, then Buyer shall withhold the
reduced sum required, if any, and timely remit said funds to the IRS.

(ii) If prior to Closing Seller has submitted a completed application to the IRS for a Withholding Certificate and has
provided to Buyer the notice required by 26 CFR 1.1445-1(c) (2)(i}(B) but no Withholding Certificate has been
received as of Closing, Buyer shall, at Closing, withhold the applicable percentage of the amount realized by Seller
on the transfer and, at Buyer's option, either (a) timely remit the withheld funds ta the IRS or (b) place the funds in

 

escrow, at Seller's expense, with an escrow agent selected by Buyer and pursuant to terms negotiated by

Buyer's InitialS us AS Page 10 of 12 Seller's Initials Ue

FloridaRealtars/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.

Serial#: 698240-000154-8716436 fort Ye 4, i in bd y

  
  

 

 
p53
p54
p55
p36
pS?
BSS
B59
poo
B61
po2
pad
pad
BGS
BSG
bo?

p6s

b7O

Bv1*
572
B7 a
nT 4
PS
$76
nv?
B78
n79
80
Bat
ho2
53
B84
B85
586
nay

has

AGO
Bg"

 

B69*

hoo"

Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 11 of 17
STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

parties, to be subsequently disbursed in accordance with the Withholding Certificate issued by the IRS or remitted
directly to the IRS if the Seller's application is rejected or upon terms set forth in the escrow agreement.

{iv) In the event the net proceeds due Seller are not sufficient to meet the withholding requirement(s) in this
transaction, Seller shall deliver to Buyer, at Closing, the additional COLLECTED funds necessary to satisfy the
applicable requirement and thereafter Buyer shall timely remit said funds to the IRS or escrow the funds for
disbursement in accordance with the final determination of the IRS, as applicable.

(v) Upon remitting funds to the IRS pursuant to this STANDARD, Buyer shall provide Seller copies of IRS Forms
8288 and 8288-A, as filed.

W. RESERVED

X. BUYER WAIVER OF CLAIMS: To the extent permitted by law, Buyer waives any claims against Selfer
and against any real estate licensee involved in the negotiation of this Contract for any damage or defects
pertaining to the physical condition of the Property that may exist at Closing of this Contract and be
subsequently discovered by the Buyer or anyone claiming by, through, under or against the Buyer. This
provision does not relieve Seller's obligation to comply with Paragraph 10{j). This Standard X shail survive
Closing.

ADDENDA AND ADDITIONAL TERMS

19. ADDENDA: The following additional terms are included in the attached addenda or riders and incorporated into this
Contract (Check if applicable):

LJ] A. Condominium Rider i ]K. RESERVED []T. Pre-Closing Occupancy
[-}B. Homeowners’ Assn. E]L. RESERVED []U. Post-Closing Occupancy
[]|C. Seller Financing M. Defective Drywall [J] V¥. Sale of Buyer's Property

f ]D. Mortgage Assumption [1 N. Coastal Construction Control [-] W. Back-up Contract

LJ E. FHAVA Financing Line [| X. Kick-out Clause

F. Appraisal Contingency [_] ©. Insulation Disclosure L] Y. Seller's Attorney Approval
[_]G. Short Sale P, Lead Paint Disclosure (Pre-1978) [.]Z. Buyer's Attorney Approval
[-] H. Homeowners/Flood Ins.  [[] Q. Housing for Older Persons [ ] AA. Licensee Property Interest
C]l. RESERVED []R. Rezoning [|] BB. Binding Arbitration

[| J. Interest-Bearing Acct. L]S. Lease Purchase/ Lease Option [_] Other:

20. ADDITIONAL TERMS: PURCHASERS AGREE TO PAY BHHS FLORIDA REALTY AN ADDITIONAL
BROKERAGE FEE IN THE AMOUNT OF $395.00 AT CLOSING.
Deposits held by BHHS Florida Realty will be deposited in_a Florida financial institution selected by it. BHHS
Florida Realty may obtain from the financial institution a direct or indirect benefit in connection therewith,
including interest or other earnings.
We provide referrals to certain vendors as a convenience only. This is just a referral and not a recommendation
or endorsement. Responsibility for selecting a vendor resides with the customer, BHHS Florida Realty and its
Sales Professionals make no quarantees or warranties concerning the products and or services offered by such
vendors.

 

NO LATER THAN TWO (2) BUSINESS DAYS PRIOR TO CLOSING, SELLER WILL PROVIDE PROOF TO
BUYER THAT SELLER, AT SELLER'S EXPENSE HAS CLOSED OUT ALL OPEN AND EXPIRED PERMITS
AFFECTING THE PROPERTY, HAS CAUSED ALL CITED MUNICIPAL VIOLATIONS TO BE CORRECTED..
AND HAS PAID (OR WILL PAY AT CLOSING) ALL UNPAID UTILITY BILLS, FINES AND LIENS WITH
RESPECT TO THE PROPERTY.

 

PLEASE SEE ATTACHED ADDENDUM.

 

COUNTER-CFFER/REJECTION

[_] Seller counters Buyer's offer (to accept the counter-offer, Buyer must sign or initial the counter-offered terms and
deliver a copy of the acceptance to Seller).
{_]Seller rejects Buyer's offer,

Ds
Buyer's Initials 3 Ww AS Page 11 of 12 Seller's Initials Ga “A

FloridaRealtors/FloridaBar-ASIS- a Rev. 4/17 © 2017 Florida Realtors® and The Florida Bar. All Tights reserved.

Serial: 98240-0001 56-874 0436

for nisimp! Hall
BI2
B93
94
B95
96
OT

hO8

oo
600

$07"

$02*

$03"

 

OS

08"
O7"
8"

609
616
611
$12
@13
G44

€15*
$16

617*

 

Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 12 of 17

THIS 15 INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK THE
ADVICE OF AN ATTORNEY PRIOR TO SIGNING.

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR.

Approval of this form by the Florida Realtors and The Florida Bar does not constitute an opinion that any of the
terms and conditions in this Contract should be accepted by the parties in a particular transaction. Terms and
conditions should be negotiated based upon the respective interests, objectives and bargaining positions of all
interested persons.

AN ASTERISK (*}) FOLLOWING A LINE NUMBER IN THE MARGIN INDICATES THE LINE CONTAINS A BLANK
TO BE COMPLETED.

suyer Debbie Wapeabirs Debbie SLoharn pate: 1/28/2019

 

 

 

 

Buyer PTAA COE OTE O ECO Avinatan Shoham Date: 1/28/2019
Seller: Wa  £, Date: ! | 23 (%
Seller: (us Py Date: Z Sas he
Buyer's address for purpases of notice Seller's address for purposes of notice (

 

 

 

BROKER: Listing and Cooperaiing Brokers, if any, named below (collectively, “Broker"), are the anly Brokers
entitled to compensation in connection with this Contract. Instruction to Closing Agent: Seller and Buyer direct
Closing Agent to disburse at Closing the full amount of the brokerage fees as specified in separate brokerage
agreements with the parties and cooperative agreements between the Brokers, except to the extent Broker has
retained such fees from the escrowed funds. This Contract shall not modify any MLS or other offer of compensation
made by Seller or Listing Broker to Cooperating Brokers.

 

 

 

Buyer's Initials Dw AS Page 12 of 12 Selier's Initials (

FloridaRealtors/FloridaBar-ASIS-5 Rev 5 Rev. a7 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
Serial#: 098240-000154-8710436

Judith L Jordan Joseph L Berg
Cooperating Sales Associate, if any Listing Sales Associate
Berkshire Hathaway HomeService Beachfront Realty Inc
Cooperating Broker, if any Listing Broker

 

formsnnplicit
Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 13 of 17

 

Addendum to Contract PERRSHIRE | Florida Realty
Humes ervices
Addendum No.__1__ to the Contract with the Effective Date of between
ANA CECILIA YATIV and NOAM MOSES YATIV (Seller)
and AVINATAN CHAIM SHOHAM and DEBBIE SHOHAM (Buyer)

 

concerning the property described as: 21224 NE 19th Ct, Miami, FL 33179-1515

 

(the "Contract"). Seller and Buyer make the following terms and conditions part of the Contract:

SELLER AT SELLERS’ EXPENSE WILL HAVE A CHILD SAFETY FENCE FOR POOL INSTALLED.

SELLER AGREES TO PAINT ALL INTERIOR RELATED REPAIRS PRIOR TO CLOSING.

Bowyer a ager Xe Tedet2 SY. Commision
ELS \e Se \ees ace tt ven Tece lve | “Ty (ownwaissia’\ %

'

Debbie Shohin Date: 1/28/2019

fvinatan Shoham Date: 1/28/2019

seller Ae Za A Date: | wit [14 é
Seller: | ZZth Iai Date: WA

/ ACSP-4 Rev &/17 / / : . / . / / a ©2017 Fiorida Realtors®
Seriai#, 028701-100154-8710524

 

 

 

 

 

 

 

 

 

formsimplici¢s

 
 

Case 18-18709-LMI Doc 68-1 _ Filed 03/05/19

PACE
(Property Assessed Clean Energy)
Addendum to Contract

The clause below wil be incorporated into the Contract between
ANA CECILIA YATIV and NOAM MOSES YATI, frusband and wife
and AVINATAN CHAIM SHGHAM and DEBBIE SHOHAM, husband and wife

concerning the Property deseribed as: 21224 NE 19TH COURT, MIAMI, FL, 33176

Page 14 of 17

itt FloridaRealtors

(Seller)

{Buyer}

 

the property pursuant to Section 163.08, Florida Statutes, The assessment is for a

relating to energy efficiency, renewable energy, or wind resistance, and is not bas

provided by law.

Buyer: CLA Cc. LEE C——

 

 

AVINATAN CHAI SHOHAM °
DEBBIE SHOHAM

  
  

Seller: Cha
ANA CECILIA YA "| y

NOAM MOSES YATIV \

PACE-1
Licensed to Alla Star Software and iD: D251397868.20V2.127457

Software and addad formatting © 2018 Alta Star Software, alt rights reserved, » www.aitastar.com + (877} 279-8898 ST,

qualifying improvement ta the property

ed on the value of property. You are
encouraged to contact the county property appraiser's office to learn more about this and other assessments that may be

Date:

Date

Pate:

Date:

i | 2B lag
| / 2% 20/4

loa Hie
t

|
J haa 4
/ (

@2015 Florida Association of Realtors

ALTA

SOPTWARZ
Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 15 of 17

Comprehensive Rider to the
Residential Contract For Sale And Purchase BERKSHIRE | Florida Realty
THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR HATHAWAY

If initialed by all parties, the clauses below will be incorporated into the Florida Realtors® /Florida Bar Residential Contract
For Sale And Purchase between ANA CECILIA YATIV and NOAM MOSES YATIV (SELLER)

and AVINATAN CHAIM SHOHAM and DEBBIE SHOHAM (BUYER)
concerning the Property described as 21224 NE 19th Ct, Miami, FL 33170-1515

Buyer's Initials yh ast AS f Seller's Initials We (a
Nghe 05 | A

 

 

bof

F. APPRAISAL CONTINGENCY 4
This Contract is contingent upon Buyer obtaining, at Buyer's expense, a written_appraisal from a licensed Florida
appraiser, on or before ___ (if left blank, then at least té days prior to Ciosing), stating
that the appraised value of the Property is at least $ (if left blank, the Purchase Price). If the appraisal
States that the appraised value of the Property is less than the above value, Buyer shall deliver a copy of such appraisal to
Seller within 3 days after the above date and deliver written notice to Seller, either: a) terminating this Contract in which
event the Deposit paid shall be refunded to Buyer, thereby releasing Buyer and Seller from all further obligations under
this Contract, or b) waiving and removing this contingency and continuing with this Contract without regard to the
appraised value of the Property, except as provided in Paragraph 8(b) if it is checked.

If Buyer fails to timely obtain an appraisal, or having timely obtained such appraisal fails to timely defiver notice of Buyer's
exercise of the right to terminate granted above, this contingency shall be waived and removed, and Buyer shall continue
with this Contract, without waiving any of Buyer's rights in Paragraph 8(b) if it is checked.

Page tof? F. APPRAISAL CONTINGENCY
ORS Rev. 945 © 2015 Florida Realtors® and The Florida Sar. All fights reserved.

Sertaie; 019880-700154-8205018 formsimplicity

Electgnioally Signed using eSignOnline™ [ Session [D : 34fBdeTa-925-414 2.054.121 Weck4ie |

 
Elscty

Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 16 of 17

 

Comprehensive Rider to the
Residential Contract For Sale And Purchase ,

BERKSHIRE | Florida Realty
THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR MATHAWAY

HomeServices

If initialed by all parties, the clauses below will be incorporated into the Florida Realtors® /Flotida Bar Residential Contract
For Sale And Purchase between ANA CECILIA YATIV and NOAM MOSES YATIV (SELLER)
and AVINATAN CHAIM SHOHAM and DEGEIE SHOHAM (BUYER)

 

conceming the Property described as 21224 NE 78th Ct, Miami, FL 33179-7515

 

 

. ‘i lt
Buyer's Initials Dw pant AS Selfer's Initials fy Oy

M. DEFECTIVE DRYWALL \

 

During the time Florida was experiencing building material shortages, some homes were built or renovated using drywall
imported from or manufactured in China or elsewhere which reportedly emit levels of sulfur, methane and/or other volatile
organic compounds that cause corrosion of air conditioner and refrigerator coils, copper tubing, electrical wiring, computer
wiring and other household items as well as create noxious odors which may also pose health risks ("Defective Drywall”).

1. Seller's Knowledge: Except as indicated below, Seller has no actual knowledge of the presence of Defective Drywall
or the existence of any information, records, reports, or other documents pertaining to Defective Drywall affecting the
Property: (describe all known Defective Drywall information and list all available documents pertaining to Defective
Drywall and provide documents, if any, to Buyer before accepting Buyer's offer)

 

 

 

2. Defective Drywall Inspection: (Check One):

(a) ] Buyer waives the opportunity to conduct a tisk assessment or inspection for the presence of Defective Drywall
and accepts the Drywail in the Property in its existing condition.

(b) [x] Buyer, at Buyer's expense, may have a home inspector, licensed contractor or other licensed professional (if
required by law) to conduct an inspection or risk assessment of the Property for the presence of Defective Drywall
within 15 (if left blank, then 15) days from the Effective Date (‘Drywall Inspection Pericd’). if the drywall
inspection or risk assessment reveals the presence of Defective Drywall or reveals damage to the Property
resulting from the Defective Drywall and the cost to remove/replace the Defective Drywall or damage resulting
from the Defective Drywall exceeds $900.00 (if left blank, $500.00), Buyer may cancel this Contract
by giving written notice to Seller on or before expiration of the Drywall Inspection Period. If Buyer timely
terminates this Contract, the Deposit shall be refunded to Buyer; thereby releasing Buyer and Seller of all further
obligations under this Contract, except as provided in Paragraph 3 below. If Buyer fails to timely cancel or fails to
conduct the inspections permitted in this Paragraph, Buyer may not terminate this Contract pursuant to this
Addendum.

IF NEITHER BOX 1S CHECKED, THEN OPTION (b) SHALL BE DEEMED SELECTED.

3. Repair of Inspection Damages to Property: Buyer shall be responsible for prompt payment for such inspections
and repair all damages to the Property resulting from the inspections.

4. Professional Advice: Buyer acknowledges that Broker has not conducted any independent investigations to verify
the accuracy or completeness of any representations about Defective Drywall made by Broker or Seller. Buyer agrees
to rely solely on Seller, professional inspectors, governmental agencies or any third parties retained by the Buyer
regarding any issue related to Defective Drywall.

Pagelof1 MM. DEFECTIVE DRYWALL

CRS Rev. 541§ © 2015 Florida Realtors® and The Florida Bar. All rights reserved.
Serlatt; 002125-000184-6351808

 

formsimphicity

bricaly Signed using eSignOvilne™ [ Session ID : 34f0de7a-Of25-4f42.ac54-171 10nctodte |
 

Case 18-18709-LMI Doc 68-1 Filed 03/05/19 Page 17 of 17

 

Comprehensive Rider to the
Residential Contract For Sale And Purchase BERKSHIRE | Florida Realty
THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR HATHAWAY

HomeServicts-
If initialed by all parties, the clauses below will be incorporated into the Florida Realtors® /Florida Bar Residential Contract
For Sale And Purchase between ANA CECILIA YATIV & NOAM MOSES YATIV (SELLER)
and AVINATAN CHAIM SHOHAM & DEBBIE SHOHAM (BUYER}

 

concerning the Property described as 21224 NE 19th Ct, Miami, FL 39179-1515

Buyer's Initials _25 AS Seller's Initials S— AD,
P, LEAD-BASED PAINT DISCLOSURE NUS

(Pre-1978 Housing}

 

 

Lead-B Pain roi at
“Every purchaser of any interest in residential real property on which a residential dwelling was built prior to 1978 Is notified that
such properly may present expasure to lead from lead-based paint that may place young children at risk of developing lead
paisoning. Lead poisoning in young children may produce permanent neurological damage, including tearning disabilities,
reduced intelligence quotient, behavioral problems, and Impaired memory. Lead poisoning also poses a particular risk to
pregnant women. The seller of ary interest in residential real property is required to pravide the buyer with any information on
lead-based paint hazards from risk assessments or inspection in the seller's possession and notify the buyer of any known lead-
based paint hazards. A risk assessment or inspection for possible lead-based paint hazards is recommended prior to purchase."

eller's Disclosure (INITIAL)
{a} Presence of laad-based paint or lead-based paint hazards (CHECK ONE BELOW);
C7} Known lead-based paint or lead-based paint hazards are present in the housing.
\ seller has no knowledge of lead-based paint or lead-based paint hazards in the housing,
{b) Retords and reports available to the Seller (CHECK ONE BELOW’:
oy C} Seller has provided the Buyer with all available records and reports pertaining to lead-based paint or

lead-based paint hazards In the housing. List documents:

    
  

 

 

ller has no reports or records pertaining to lead-based paint or lead-based paint hazards in the
housing,
Byverg,Acknowledgement (ENITIAL)
{¢} Buyer has received capies of all information listed above,

IS AS (d) Buyer has received the pamphlet Protect Your Family from Lead in Your Home,
ds AS {e) Buyer has (CHECK ONE BELOW):
L] Received a 10-day opportunity (or other mutually agreed upon period) to conduct a risk assessment
or inspection for the presence of lead-based paint or lead-based paint hazards; or
{_] Waived the opportunity to conduct a risk assessment or inspection for the presence of lead-based
paint or lead-based paint hazards.
Licensee’s Acknowledgement (INITIAL}
(f} Licensee has informed the Seller of the Seller's obligations under 42 U.S.C.4852(d) and is aware of
Licensee's responsiblity to ensure compliance.
Certification of Accuracy

The following parties have reviewed the information above and certify, to the best of their knowledge, that the information

“oe Le VY , > fof! g DEBBLE SHOHAKM 4/24/2019

SELLER

Life * Naha BVINATAN sHolpAn, OS roo19
SELLER 7 vf Date * * BUYER Date

 

Listing Licensee Date Selling Licensee Date

Any person or persons who knowingly violate the provisions of the Residential Lead-Based Paint Hazard Reduction Act of
41992 may be subject to civil and criminal panaltias and potential triple damages In a private civil lawsult,

Page Tof1 P, LEAD-BASED PAINT DISCLOSURE

CR-5 Rev. 915 © 2015 Florida Realtors® and The Florida Bar. Ail rights resarved.
Sartal#: C73000-800154-8294874

 

formsimplicity,

 
